*19Opinion of the Court
Ter Curíam :
The decision of the board of review as to Charge II, specification 1, and Additional Charge II and its specifications, is reversed. United States v Tassos, 18 USCMA 12, 39 CMR 12, this day decided. The findings of guilty as to Charge II, specification 1, and Additional Charge II and its specifications, are set aside and the Charges are ordered dismissed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the board of review for reconsideration of the sentence on the basis of the remaining findings of guilty.